 

Exhibit 10.6

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT IN COMPLIANCE WITH, OR PURSUANT TO AN EXEMPTION FROM, THE
REQUIREMENTS OF SUCH ACT OR SUCH LAWS.

 

_______________________________

 

NEUROONE, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: US$[__________] Issue Date: [__________], 201__

 

NeuroOne, Inc., a Delaware corporation (the “Company”), for value received,
hereby promises to pay to [__________] or his permitted assigns or successors
(the “Holder”), the principal amount of [__________] Dollars (US$[__________])
(the “Principal Amount”), without demand, on the Maturity Date (as hereinafter
defined), together with any accrued and unpaid interest due thereon. This Note
shall bear interest at a fixed rate of 8% per annum, beginning on the Issue
Date. Interest shall be computed based on a 360-day year of twelve 30-day months
and shall be payable, along with the Principal Amount, on the Maturity Date.
Except as set forth in Section 3.1, payment of all principal and interest due
shall be in such coin or currency of the United States of America as shall be
legal tender for the payment of public and private debts at the time of payment.

 

This Note is a convertible promissory note referred to in that certain
Subscription Agreement dated as of November 21, 2016 (the “Subscription
Agreement”), or series of like subscription agreements, among the Company and
the subscribers named therein, pursuant to which the Company is seeking to raise
an aggregate of up to $1,500,000 (or such higher amount as the Company’s Board
of Directors shall determine).

 

1.           Definitions.

 

1.1           Definitions. The terms defined in this Section 1 whenever used in
this Note shall have the respective meanings hereinafter specified.

 

“Applicable Laws” means any and all applicable foreign, federal, state and local
statutes, laws, regulations, ordinances, policies, and rules or common law
(whether now existing or hereafter enacted or promulgated), of any and all
governmental authorities, agencies, departments, commissions, boards, courts, or
instrumentalities of the United States, any state of the United States, any
other nation, or any political subdivision of the United States, any state of
the United States or any other nation, and all applicable judicial and
administrative, regulatory or judicial decrees, judgments and orders, including
common law rules and determinations.

 

 1 

 

 

“Change in Control” means a merger or consolidation of the Company with or into
any other entity in which the stockholders of the Company immediately prior to
the merger or consolidation do not own more than 50% of the outstanding voting
power (assuming conversion of all convertible securities and the exercise of all
outstanding options and warrants) of the surviving entity or the sale, lease,
licensing, transfer or other disposition of all or substantially all the assets
of the Company; provided, however, that any new issuance of capital stock of the
Company to one or more third parties for the sole purpose of providing new
funding for the Company or solely in connection with a public offering of the
Company’s stock shall not constitute a Change in Control.

 

“Common Stock” means the common stock, common shares or equivalent equity of the
Company.

 

“Conversion Shares” means the New Round Stock issued or issuable to the Holder
upon a Conversion Date pursuant to Article 3.

 

“Conversion Date” shall have the meaning set forth in Section 3.1.

 

“Event of Default” shall have the meaning set forth in Section 6.1.

 

“Holder” or “Holders” means the person named above or any Person who shall
thereafter become a recordholder of this Note in accordance with the terms
hereof.

 

“IPO” means the completion by the Company of a firmly underwritten public
offering of the Company’s Common Stock pursuant to a registration statement
filed with the Securities and Exchange Commission, and declared effective under
the Securities Act (and not subsequently withdrawn) covering the offer and sale
of Common Stock for the account of the Company.

 

“Issue Date” means the issue date stated above.

 

“Maturity Date” shall mean the earlier of: (a) [__________], 2017 or (b) the
consummation of a Qualified Financing.

 

“New Round Stock” means, in the event of a Qualified Financing, the securities
(or units of securities if more than one security are sold as a unit) issued by
the Company in the Qualified Financing.

 

“Note” means this Convertible Note, as amended, modified or restated.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, joint venture, unincorporated organization or any
government, governmental department or agency or political subdivision thereof.

 

“Qualified Financing” means the next equity or equity-linked round of financing
of the Company in whatever form or type that raises in excess of $3,000,000
gross proceeds.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

 2 

 

 

“Trading Market” means the Nasdaq Capital Market; provided however, that in the
event the Company’s Common Stock is ever listed or traded on the New York Stock
Exchange, the NYSE Amex Equities, the Nasdaq Global Select Market, the NASDAQ
Global Market, or either one of the OTCQB or the OTCQX market places of the OTC
Markets, then the “Trading Market” shall mean such other market or exchange on
which the Company’s Common Stock is then listed or traded.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on a
Trading Market and if prices for the Common Stock are then reported on the OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (c) in all other cases, the fair market value of a share of Common
Stock as determined by the Board of Directors of the Company in good faith.

 

“Warrants” means the warrants to purchase capital stock pursuant to Section 1.1
of the Subscription Agreement and Section 3.1(d) hereof, which shall be
evidenced by the warrant agreement, the form of which is attached to the
Subscription Agreement as Exhibit C.

 

2.           GENERAL PROVISIONS.

 

2.1           Loss, Theft, Destruction of Note. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of indemnity or security reasonably satisfactory to the Company, or, in the case
of any such mutilation, upon surrender and cancellation of this Note, the
Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Note, a new Note of like tenor and unpaid principal amount dated as of
the date hereof. This Note shall be held and owned upon the express condition
that the provisions of this Section 2.1 are exclusive with respect to the
replacement of a mutilated, destroyed, lost or stolen Note and shall preclude
any and all other rights and remedies notwithstanding any law or statute
existing or hereafter enacted to the contrary with respect to the replacement of
negotiable instruments or other securities without their surrender.

 

2.2           Prepayment; Redemption. This Note may not be prepaid by the
Company in whole or in part, except with the prior written consent of the
Holder. This Note may not be redeemed by the Company in whole or in part, except
with the prior written consent of the Holder.

 

3.           CONVERSION OF NOTE.

 

3.1           Conversion.

 

(a)          Conversion upon Qualified Financing. Without any action on the part
of the Holder, all of the outstanding principal and accrued interest (the
“Outstanding Balance”) shall convert into that number of shares of New Round
Stock upon the consummation of a Qualified Financing (the “Conversion Date”),
based upon the greater number of such shares resulting from either: (i) the
Outstanding Balance divided by $1.80 per share of New Round Stock; or (ii) the
Outstanding Balance multiplied by 1.25, divided by the actual per share price of
New Round Stock.

 

 3 

 

 

(b)          Conversion upon Change of Control or IPO. If a Change of Control
transaction or the Company’s IPO occurs prior to the Qualified Financing, the
Notes would, at the election of the holders of a majority of the outstanding
principal of the Notes, be either (i) payable upon demand as of the closing of
such Change of Control transaction or IPO transaction or (ii) convertible into
shares of the Common Stock immediately prior to such Change of Control
transaction or IPO transaction at a price per share equal to the lesser of (the
“Common Price”) (A) the per share value of the Common Stock as then reasonably
determined by the Company’s Board of Directors acting in good faith, from time
to time, as if in connection with either the grant of an incentive stock option
qualified under Section 422 of the Internal Revenue Code of 1986, as amended, or
the sale of the Common Stock in a private sale to a third party in an
“arms-length” transaction, or (B) the per share consideration to be received by
the holders of the Common Stock in such Change of Control transaction or IPO
transaction.

 

(c)          Cancellation. Upon and as of the Conversion Date, this Note will be
cancelled on the books and records of the Company and shall represent the right
to receive the Conversion Shares.

 

(d)          Warrants. In connection with the issuance of this Note and pursuant
to the Subscription Agreement, the Holder shall receive a Warrant with the
option to purchase either that number of Conversion Shares equal to the number
of Conversion Shares the Holder would receive upon conversion of this Note, or
that number of shares of the Common Stock equal to the quotient obtained by
dividing the Outstanding Balance by $1.80.

 

3.2           Delivery of Securities Upon Conversion.

 

(a)          As soon as is practicable after the Conversion Date, the Company
shall deliver to the Holder (i) a certificate or certificates evidencing the
Conversion Shares issuable to the Holder and (ii) the Warrants issuable to the
Holder. As soon as is practicable after the Warrant Issue Date, the Company
shall deliver to the Holder the Warrants issuable to the Holder.

 

(b)          The issuance of certificates for Conversion Shares and Warrants
upon conversion or maturity of this Note shall be made without charge to the
Holder for any issuance tax in respect thereof or other cost incurred by the
Company in connection with such conversion and the related issuance of
securities. Upon conversion of this Note, the Company shall take all such
actions as are necessary in order to ensure that the Conversion Shares so issued
upon such conversion shall be validly issued, fully paid and nonassessable.

 

3.3           Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon conversion of this Note. If any
conversion of this Note would create a fractional share or a right to acquire a
fractional share, the Company shall round to the nearest whole number.

 

 4 

 

 

4.           STATUS; RESTRICTIONS ON TRANSFER.

 

4.1           Status of Note. This Note is a direct, general and unconditional
obligation of the Company, and constitutes a valid and legally binding
obligation of the Company, enforceable in accordance with its terms subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other similar laws
of general applicability relating to or affecting creditors’ rights and to
general principles of equity. This Note does not confer upon the Holder any
right to vote or to consent or to receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, or any other rights or
liabilities as a stockholder, prior to conversion hereof into Conversion Shares.

 

4.2           Restrictions on Transferability. This Note and any Conversion
Shares issued with respect to this Note, have not been registered under the
Securities Act, or under any state securities or so-called “blue sky laws,” and
may not be offered, sold, transferred, hypothecated or otherwise assigned except
(a) pursuant to a registration statement with respect to such securities which
is effective under the Act or (b) upon receipt from counsel satisfactory to the
Company of an opinion, which opinion is satisfactory in form and substance to
the Company, to the effect that such securities may be offered, sold,
transferred, hypothecated or otherwise assigned (i) pursuant to an available
exemption from registration under the Act and (ii) in accordance with all
applicable state securities and so-called “blue sky laws.” The Holder agrees to
be bound by such restrictions on transfer. The Holder further consents that the
certificates representing the Conversion Shares that may be issued with respect
to this Note may bear a restrictive legend to such effect. In addition, this
Note shall be subject to the restrictions on transfer set forth in Article III
of the Subscription Agreement.

 

5.           COVENANTS. In addition to the other covenants and agreements of the
Company set forth in this Note, the Company covenants and agrees that so long as
this Note shall be outstanding:

 

5.1           Payment of Note. The Company will punctually, according to the
terms hereof, (a) pay or cause to be paid all amounts due under this Note and
(b) reasonably promptly issue the Conversion Shares upon the Conversion Date.

 

5.2           Notice of Default. If any one or more events occur which
constitute or which, with the giving of notice or the lapse of time or both,
would constitute an Event of Default or if the Holder shall demand payment or
take any other action permitted upon the occurrence of any such Event of
Default, the Company will forthwith give notice to the Holder, specifying the
nature and status of the Event of Default or other event or of such demand or
action, as the case may be.

 

5.3           Compliance with Laws. The Company will comply in all material
respects with all Applicable Laws, except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

 

 5 

 

 

5.4           Use of Proceeds. The Company shall use the proceeds of this Note
for general working capital.

 

6.           REMEDIES.

 

6.1           Events of Default. “Event of Default” wherever used herein means
any one of the following events:

 

(a)          The Company shall fail to issue and deliver the Conversion Shares
in accordance with Section 3;

 

(b)          Default in the due and punctual payment of the principal of, or any
other amount owing in respect of (including interest), this Note when and as the
same shall become due and payable;

 

(c)          Default in the performance or observance of any covenant or
agreement of the Company in this Note (other than a covenant or agreement a
default in the performance of which is specifically provided for elsewhere in
this Section 6.1), and the continuance of such default for a period of 10 days
after there has been given to the Company by the Holder a written notice
specifying such default and requiring it to be remedied;

 

(d)          The entry of a decree or order by a court having jurisdiction
adjudging the Company as bankrupt or insolvent; or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Company under the Federal Bankruptcy Code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of 60 calendar days;

 

(e)          The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Code or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or to the appointment of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Company or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors;

 

(f)          The Company seeks the appointment of a statutory manager or
proposes in writing or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors or any group or class
thereof or files a petition for suspension of payments or other relief of
debtors or a moratorium or statutory management is agreed or declared in respect
of or affecting all or any material part of the indebtedness of the Company; or

 

(g)          It becomes unlawful for the Company to perform or comply with its
obligations under this Note.

 

 6 

 

 

6.2           Effects of Default. If an Event of Default occurs and is
continuing, then and in every such case the Holder may declare this Note to be
due and payable immediately, by a notice in writing to the Company, and upon any
such declaration, the Company shall pay to the Holder the outstanding principal
amount of this Note plus all accrued and unpaid interest through the date the
Note is paid in full.

 

6.3           Remedies Not Waived; Exercise of Remedies. No course of dealing
between the Company and the Holder or any delay in exercising any rights
hereunder shall operate as a waiver by the Holder. No failure or delay by the
Holder in exercising any right, power or privilege under this Note shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by Applicable Law. By
acceptance hereof, the Holder acknowledges and agrees that this Note is one of a
series of Convertible Subordinated Promissory Notes of similar tenor issued by
the Company (collectively, the “Related Notes”) and that upon the occurrence and
during the continuance of any Event of Default, the holders of a majority in
original principal amount of the Related Notes shall have the right to act on
behalf of the holders of all such Notes in exercising and enforcing all rights
and remedies available to all of such holders under this Note, including,
without limitation, foreclosure of any judgment lien on any assets of the
Company. By acceptance hereof, the Holder agrees not to independently exercise
any such right or remedy without the consent of the holders of a majority in
original principal amount of the Related Notes.

 

7.           SUBORDINATION.

 

7.1           The Company agrees and the Holder, by acceptance of this Note,
agrees, expressly for the benefit of the present and future holders of Senior
Indebtedness (as defined below), that, except as otherwise provided herein, upon
(a) an event of default under any Senior Indebtedness (as defined below), or (b)
any dissolution, winding up or liquidation of the Company, whether or not in
bankruptcy, insolvency or receivership proceedings, the Company shall not pay,
and the Holder shall not be entitled to receive, any amount in respect of the
principal and interest of such Note unless and until the Senior Indebtedness
shall have been paid or otherwise discharged. For purposes of this Note, “Senior
Indebtedness” shall mean, unless expressly subordinated to or made on a parity
with the amounts due under this Note, the principal of (and premium, if any),
unpaid interest on and amounts reimbursable, fees, expenses, costs of
enforcement and other amounts due in connection with, indebtedness for borrowed
money of the Company, to banks, insurance companies, commercial finance lenders,
leasing or equipment financing institutions or other regulated lending
institutions (excluding any indebtedness convertible into equity securities of
the Company). Upon (i) an event of default under any Senior Indebtedness, or
(ii) any dissolution, winding up or liquidation of the Company, any payment or
distribution of assets of the Company, which the Holder would be entitled to
receive in respect of the Note but for the provisions hereof, shall be paid by
the liquidating trustee or agent or other person making such payment or
distribution directly to the holders of Senior Indebtedness ratably according to
the aggregate amounts remaining unpaid on Senior Indebtedness after giving
effect to any concurrent payment or distribution to the holders of Senior
Indebtedness. Subject to the payment in full of the Senior Indebtedness and
until this Note is paid in full, the Holder shall be subrogated to the rights of
the holders of the Senior Indebtedness (to the extent of payments or
distributions previously made to the holders of Senior Indebtedness pursuant to
this Section 7.1 to receive payments or distributions of assets of the Company
applicable to the Senior Indebtedness).

 

 7 

 

 

7.2           Nothing in this Section 7 is intended to impair, as between the
Company, its creditors (other than the holders of Senior Indebtedness) and the
Holder, the unconditional and absolute obligation of the Company to pay the
principal of and interest on this Note or affect the relative rights of the
Holder and the other creditors of the Company, other than the holders of Senior
Indebtedness. Nothing in this Note shall prevent the Holder from exercising all
remedies otherwise permitted by applicable law upon default under the Note,
subject to the rights, if any, of the holders of Senior Indebtedness in respect
to cash, property or securities of the Company received upon the exercise of any
such remedy.

 

8.           MISCELLANEOUS.

 

8.1           Severability. If any provision of this Note shall be held to be
invalid or unenforceable, in whole or in part, neither the validity nor the
enforceability of the remainder hereof shall in any way be affected.

 

8.2           Notice. Where this Note provides for notice of any event, such
notice shall be given (unless otherwise herein expressly provided) in writing
and either (a) delivered personally, (b) sent by certified, registered or
express mail, postage prepaid or (c) sent by facsimile or other electronic
transmission, and shall be deemed given when so delivered personally, sent by
facsimile or other electronic transmission (confirmed in writing) or mailed.
Notices shall be addressed, if to Holder, to its address as provided in the
Subscription Agreement or, if to the Company, to its principal office.

 

8.3           Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to any
conflicts or choice of law provisions that would cause the application of the
domestic substantive laws of any other jurisdiction).

 

8.4           Forum. The Holder and the Company hereby agree that any dispute
which may arise out of or in connection with this Note shall be adjudicated
before a court of competent jurisdiction in the State of Minnesota and they
hereby submit to the exclusive jurisdiction of the courts of the State of
Minnesota, as well as to the jurisdiction of all courts to which an appeal may
be taken from such courts, with respect to any action or legal proceeding
commenced by either of them and hereby irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum.

 

8.5           Headings. The headings of the Articles and Sections of this Note
are inserted for convenience only and do not constitute a part of this Note.

 

8.6           Amendments. This Note may be amended or waived only with the
written consent of the Company and the holders of a majority in original
aggregate principal amount of the Related Notes. Any such amendment or waiver
shall be binding on all holders of the Notes, even if they do not execute such
consent, amendment or waiver.

 

 8 

 

 

8.7           No Recourse Against Others. The obligations of the Company under
this Note are solely obligations of the Company and no officer, employee or
stockholder shall be liable for any failure by the Company to pay amounts on
this Note when due or perform any other obligation.

 

8.8           Assignment; Binding Effect. This Note may be assigned by the
Company without the prior written consent of the Holder. This Note shall be
binding upon and inure to the benefit of both parties hereto and their
respective permitted successors and assigns.

 

Signature on the Following Page

 

 9 

 

 

In Witness Whereof, the Company has caused this Note to be signed by its duly
authorized officer on the date hereinabove written.

 

  NeuroOne, Inc.       By:     Name:   David A. Rosa   Title:     CEO

 

Signature Page to Convertible Promissory Note

 

 

